Citation Nr: 0327371	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  01-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left thigh 
disability.  

2.  Entitlement to service connection for a low back 
disability manifested by compression fracture of L-4 and 
degenerative disc disease of the lumbar spine.  

3.  Entitlement to an evaluation in excess of 20 percent for 
right ankle injury with traumatic arthritis.  

4.  Entitlement to an evaluation in excess of 20 percent for 
left ankle injury with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1948 to 
September 1950 and from February 1952 to January 1955.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2000 decision by the RO 
which found that the claims of service connection for a left 
thigh and low back disability were not well grounded, and 
denied an increase in the 10 percent evaluations assigned for 
the right and left ankle disabilities.  An subsequent rating 
decision in January 2001 readjudicated and denied the claims 
of service connection on a de novo basis.  By rating action 
in March 2003, the RO assigned increased ratings to 20 
percent for the right and left ankle disabilities.  

(The issues of service connection for a low back disability 
and increased ratings for the right and left ankle 
disabilities are the subject of the remand portion of this 
decision.)  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a left thigh disability 
at present which is related to service.  




CONCLUSION OF LAW

The veteran does not have a left thigh disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim of 
service connection for a left thigh disability.  The 
discussions as contained in the February 2000 and January 
2002 rating decisions, the September 2001 statement of the 
case (SOC), and the supplemental statements of the case 
(SSOC) issued in April 2002 and March 2003, as well as in 
correspondence of February 2001 and April 2002, have provided 
him with sufficient information regarding the claims process, 
VA's duty to assist under VCAA, what evidence had been 
obtained, and why this evidence was insufficient to grant 
service connection.  

The veteran has been provided with sufficient information to 
understand the evidence required to prevail in his claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  He was afforded an 
opportunity to testified at a personal hearing, but declined.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of the 
issue of service connection for a left thigh disability have 
been accomplished.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  All pertinent records from VA have been obtained 
and associated with the claims file.  The veteran has not 
alleged the presence of any additional available evidence 
which would be pertinent to his claim for service connection.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Laws & Regulations

A veteran seeking disability benefits must establish:  (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F. 3d 1351 (2000).  

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Factual Background

The service medical records for the veteran's first period of 
military service are silent for any complaints, treatment, or 
abnormalities referable to any left thigh problems during 
service.  His separation examination in August 1950 showed no 
complaints, abnormalities, or diagnosis referable to any left 
thigh problems.  An examination of the lower extremities at 
that time was normal.  

On a Report of Medical History for enlistment into service in 
February 1952, the veteran denied any problems related to his 
left lower extremity, including any history of arthritis, 
bone, joint, or other deformity, or lameness.  The service 
medical records show no complaints, treatment, abnormalities, 
or diagnosis for any problems or injuries referable to the 
left thigh during his second period of service.  Similarly, 
there were no complaints, abnormalities, or diagnosis of any 
left thigh problems on his separation examination in January 
1955.  

The veteran made no mention of any problems relating to his 
left thigh on his original claim for VA compensation in 
September 1961, or at anytime until the filing of this claim 
in October 1999.  Moreover, there were no complaints or 
abnormalities referable to the left thigh noted on several VA 
examinations conducted since 1961.  Likewise, VA outpatient 
records from 1997 to the present are completely silent for 
any complaints or abnormalities referable to the left thigh.  

In February 2001, the veteran was asked to provide 
information concerning his claimed left thigh problems, 
including any dates and places of treatment and evidence of a 
current thigh disability, so that VA could assist him in 
obtaining all available records.  The veteran did not respond 
to the request or provide any additional information or 
evidence pertaining to his claimed left thigh disability.  

Analysis

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, as stated 
in Boyer, there must be a present disability.  Upon review of 
the claims file, there is no evidence of a left thigh 
disability at anytime either in service or at present.  

While the veteran believes that he has a left thigh 
disability at present which is related to military service, 
he has presented no competent evidence to support that 
assertion.  The veteran, as a layman, is not competent to 
provide an opinion regarding an issue involving medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. 
Brown, 9 Vet. App. 341 (1996).  

Because the basic legal requirements to establish service 
connection are not met, the appellant's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  Given the absence of competent 
medical evidence of a current left thigh disability, there 
can be no valid claim.  Therefore, service connection is 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for a left thigh disability is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Concerning the claim of service connection for a low back 
disability, the veteran contends that he sustained a compound 
fracture of the lumbar spine when he injured both ankles 
after jumping from a wall during service.  During VA 
outpatient treatment in November 1997, the veteran related a 
history of fractured ankles and a compression fracture of the 
lumbar spine at L4 when he fell from a 10-foot high wall 
during service.  Subsequent VA outpatient records offer 
assessments that related the current low back disability to 
the fall injury in service.  It appears that these opinions 
are based on the history as related by the veteran and not on 
a review of the service medical records.

The Board notes that despite the fact that the service 
medical records show that the veteran sprained, not 
fractured, his ankles when he fell from a 11/2-foot high wall 
in service, and that there were no complaints, abnormalities, 
or diagnosis referable to his back at that time, there is no 
medical evidence of record to contradict the VA assessment 
relating his current low back disability to military service.  
Neither the Board nor the RO are competent to render a 
medical opinion.  Therefore, a VA examination must be 
undertaken to determine the etiology of the low back 
disability.  

As to the claims for increased ratings, the Board notes that 
while the veteran was examined by VA in September 2002, the 
examiner did not provide sufficiently detailed information to 
access the degree of functional impairment under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2003).  Where, as 
here, the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers, VA or private, who 
treated him for his low back symptoms 
since service and for his bilateral ankle 
disabilities since November 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.	Thereafter, the veteran should be 
afforded a VA orthopedic examination 
to determine the nature and, if 
feasible, the etiology of any 
identified low back disability, and 
the current severity of his service-
connected bilateral ankle 
disabilities.  Prior to the 
examination, the claims folder and a 
copy of this REMAND must be made 
available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of 
the examiner.  All appropriate testing 
should be undertaken in connection 
with the examination.  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  If the examiner 
finds that it is not feasible to 
answer a particular question or follow 
a particular instruction, that should 
so indicated and an explanation 
provided.  

I  The examiner should diagnose all 
disabilities of the lumbar spine and 
offer an opinion as to whether it is 
at least as likely as not that any 
identified disability of the lumbar 
spine is related to military 
service.  The examiner should rely 
on the factual medical history as 
provided in the service medical 
records as opposed to one provided 
by the veteran.  

II  The examiner should note any 
limitation of motion in the right 
and left ankle, and indicate what is 
considered normal range of motion.  

III  The examiner should determine 
whether the right or left ankle 
exhibits weakened movement, excess 
fatigability, or incoordination 
which is attributable to the service 
connected disabilities.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

IV  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right or left ankle is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine if all medical findings 
necessary to rate the ankle disabilities 
have been provided by the examiner and 
whether the examiner has responded to all 
questions posed.  If the report does not 
include adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



